DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/20201 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation “wherein the processing aid is at least one member selected from the group consisting of surfactants, hydrocarbon processing aids, fatty acid processing aids, resin processing aids, glycol processing aids, silane processing aids, vegetable-oil-and-fat processing aids, mineral fillers, and non-mineral fillers”. Claim 1, from which claim 5 depends, recites that the processing aid is “at least one member selected from the group consisting of fatty acid metal salts, fatty acid amides, and fatty acid hydrazides”. Accordingly, the processing aids recited in claim 1 render the scope of claim 5 confusing given that it is unclear if the processing aids such as hydrocarbon processing aids, silane processing aids, mineral fillers, etc. recited in claim 5 are in addition to the processing aids recited in claim 1 or if the processing aids recited in claim 5 are in place of the processing aids recited in claim 1, or if the processing aids recited in claim 5 describe the functionalities of the processing aids recited in claim 1. If Applicants’ intention is to recite that the processing aids in claim 5 are in addition to those recited in claim 1, it is advised that claim 5 is amended to recite “wherein the processing aid further comprises at least one member selected from the group consisting of…”. If Applicants’ intention is to replace the processing aids recited in claim 1 with those recited in claim 5, it is unclear how a composition can comprise the processing aids recited in claim 1 and those recited in claim 5 simultaneously.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites the limitation “where in the processing aid is a fatty acid processing aid”. Claim 6 depends from claim 1 which recites that the processing aid is “at least one member selected from the group consisting of fatty acid metal salts, fatty acid amides, and fatty acid hydrazides”. Thus, claim 1 requires that the processing aid is at least one of a fatty acid metal salt, fatty acid amide, or a fatty acid hydrazide, while claim 6 requires that the processing aid is a fatty acid processing acid. The fatty acid recited in claim 6 is broader than the fatty acid metal salt recited in claim 1. That is, the processing acid of claim 6 encompasses not only fatty acid metal salts but also fatty acids, e.g. stearic acid and lauric acid. Given that claim 6 encompasses fatty acid processing aids which are broader in scope than the fatty acid metal salts required in claim 1, claim 6 fails to further limit the scope of the parent claim. Accordingly, the requirements of 35 U.S.C. 112 (d) have not been met.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al (US 2011/0136961) in view of Koyama (JP 2015-093928, see English language translation attached to previous Office Action).

Regarding claim 1, Hattori et al discloses rubber composition comprising a rubber component and a processing aid such as sodium stearate (Abstract and [0097]). The rubber component comprises butadiene rubber (BR) in the amount of 5 to 85 mass % of the rubber component, overlapping the recited amount of 40 pars or more of the rubber component ([0033]). Thus, the reference discloses the rubber component contains a diene rubber obtained by polymerization of 1,3-butadiene monomers as recited in the present claims.
The amount of sodium stearate is 3 to 8 parts, based on 100 parts of the epoxidized natural rubber (ENR) ([0098]). Thus, based on 95 to 15 mass % ENR as determined from a rubber composition comprising BR in the amount of 5 to 85 mass %, it is determined that sodium stearate comprises 0.95 to 1.5 parts, overlapping the recited range of 1 to 10 parts.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the rubber composition comprises a tetrazine compound as recited in the present claims.
Koyama discloses a rubber composition comprising a rubber component comprising BR and a tetrazine compound ([0009] and [0021]). The tetrazine compound has the following formula ([0009] and [0016] – Chemical formula 1):

    PNG
    media_image1.png
    258
    528
    media_image1.png
    Greyscale
,
where the groups R1 and R2 are nitrogen containing heterocycles such as pyridyl ([0017]). The tetrazine compound is utilized in the rubber composition in the amount of 0.1 to 5.0 phr, overlapping the recited range of 0.25 to 5 parts. The tetrazine compound is added to the rubber 
Given that both Hattori et al and Koyama are drawn to rubber compositions comprising butadiene rubber, and, given that Hattori et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the tetrazine compound as taught by Koyama, it would therefore have been obvious to one of ordinary skill in the art to include such tetrazine compounds in the rubber composition disclosed by Hattori et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. Additionally, Hattori et al discloses that the rubber composition contains silica and carbon black ([0038] and [0103]).

Regarding claim 3, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. Additionally, Hattori et al discloses that the rubber composition contains silica in the amount of 10 to 80 phr, overlapping the recited range of 30 to 150 parts ([0066]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 4, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. As discussed above, Hattori et al discloses that the rubber composition contains silica.

Regarding claim 5, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. As discussed above, Hattori et al discloses that the processing aid is sodium stearate, i.e. a fatty acid processing acid

Regarding claim 6, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. As discussed above, Hattori et al discloses that the processing aid is sodium stearate, i.e. a fatty acid.

Regarding claim 8, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. As discussed above, Hattori et al discloses that the processing aid is sodium stearate, i.e. a fatty acid metal salt having 18 carbon atoms.

Regarding claim 9, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. As discussed above, Hattori et al discloses that the processing aid is sodium stearate, i.e. a fatty acid metal salt having 18 carbon atoms.



Regarding claim 11, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. As discussed above, Hattori et al discloses that the processing aid is sodium stearate.

Regarding claim 12, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. As discussed above, Hattori et al discloses that the processing aid is sodium stearate.

Regarding claim 13, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. Additionally, Hattori et al discloses that the rubber composition is used for a tread (Abstract).

Regarding claim 14, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. Additionally, Hattori et al discloses a tread produced from the rubber composition (Abstract).

Regarding claim 15, the combined disclosures of Hattori et al and Koyama teach all the claim limitations as set forth above. Additionally, Hattori et al discloses a pneumatic tire comprising the tread ([0001] and [0011]).

Response to Arguments
Applicant's arguments filed 2/17/20201 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims over Koyama as set forth in Paragraphs 6-7 of the Final Office Action mailed on 11/19/2020 are hereby withdrawn. Accordingly, Applicants’ arguments regarding this reference are now moot.

Applicants argue that the amount of sodium stearate in Hoshino is only 0.2 parts per 100 part by mass of the rubber component, which is well below the lower limit of 1 part as recited in amendment claim 1.  However, given that Hoshino is not utilized in the rejections set forth above, Applicants’ arguments regarding this reference are now moot. It is noted that as set forth in Final Office Action and maintained above, Hattori et al was utilized as a primary reference and discloses sodium stearate and amounts thereof.  Specifically as discussed above, Hattori et al discloses that the amount of sodium stearate is 3 to 8 parts, based on 100 parts of the epoxidized natural rubber (ENR). Based on 95 to 15 mass % ENR as determined from a rubber composition comprising BR in the amount of 5 to 85 mass %, it is determined that sodium stearate comprises 0.95 to 1.5 parts, overlapping the recited range of 2.85 to 1.2 parts, within the recited range of 1 to 10 parts.

Applicants’ arguments regarding unexpected results regarding the claimed rubber composition as presented in the 37 C.F.R. 1.132 Declarations filed on 2/17/2021 and 11/17/2020 

The Declaration filed on 2/17/20201 Table B presents additional Inventive Examples 12-15 which comprise 4 parts of the processing aid AKTIPLAST PP (Processing aid 9) – a zinc salt mixture of unsaturated fatty acids and 0.3 to 3.0 parts of the tetrazine compound 3,6-bis(3-pyirdiyl)-1,2,4,5-tetrazine; Table A of the Declaration filed on 11/17/2020 presents Comparative Examples 3 and 4 comprising no processing aid and 1.5 parts of the tetrazine compound 3,6-bis(3-pyirdiyl)-1,2,4,5-tetrazine, Comparative Example 5 comprises 4 parts of sodium laurate (processing acid 23) and 1.5 parts of the tetrazine compound 3,6-bis(3-pyirdiyl)-1,2,4,5-tetrazine.

It is noted that the inventive examples are not commensurate in scope with the scope of the present claims for the following reasons. The inventive examples comprise the tetrazine compound (a), i.e. 3,6-bis(3-pyridyl)-1,2,4,5-tetrazine:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
tetrazine compound (b), i.e. 3,6-bis(2-pyridyl)-1,2,4,5-tetrazine:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
or tetrazine compound (c), i.e. 3,6-bis(4-pyridyl)-1,2,4,5-tetrazine:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Claim 1 recites that the composition comprising a tetrazine compound given by Formula (1), i.e.

    PNG
    media_image5.png
    110
    212
    media_image5.png
    Greyscale
,
where X1 and X2 each present an optionally substituted pyridyl group. Claim 1 therefore encompasses an innumerable number of possible compounds where X1 and X2 are pyridyl groups each optionally substituted by any and all possible substituents. In other words, the pyridyl group can be substituted with alkyl, nitro, amine, etc. groups. The inventive examples utilize a tetrazine compound where X1 and X2 are unsubstituted pyridines. Thus, the inventive examples exemplify but three (3) possible tetrazine compounds encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all tetrazine compounds 
	Furthermore, the inventive examples utilize the processing aids sodium laurate, N-lauroyl sarcosine, lauric acid amide, and lauric acid hydrazide, as well as those known under the tradenames AKTIPLAST PP, AFLUX 37, ZB49, and HT207 in the amount of 4 parts. Claim 1 broadly recites that the rubber composition comprises a processing aid selected from the group consisting of fatty acid metal salts, fatty acid amide, and fatty acid hydrazides in the amount of 1 to 10 parts. Given the breadth of the processing aids encompassed by claim 1, it is unclear if the obtained results are indicative of all processing aid and amounts thereof as encompassed by claim 1 or only for the particular processing aids encompassed by the present claims.
	Finally, claim 1 recites that the rubber component contains a diene rubber containing a 1,3-butadiene monomer, where the diene rubber is present in an amount of 40 parts by mass or more. The inventive Examples utilize a combination of SBR (1), SBR (2) and BR, where SBR (1) is 50 parts by mass, SBR (2) is 20 parts by mass, and BR is 20 parts by mass. Thus, the examples comprise 90 parts of SBR and BR. Accordingly, it is unclear if the obtained results are indicative of all diene rubbers with a 1,3-butadiene monomers in the range recited in the present claims or only for the particular combination of diene and amounts thereof utilized in the examples.
 	As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767